Reci-iaRdson, Judge:
The protest herein was submitted to the court for decision upon a stipulation which reads:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise involved in the above-entitled protest consists of articles of wearing apparel the customs entry for which was liquidated on the basis of the invoice unit prices, net packed, whereas the appraised value of said merchandise was the “entered unit values per piece, net packed”; that said entered unit values were the invoice unit prices less 40 per centum; that liquidation of this entry should be made on the basis of the appraised values.
IT IS FURTHER STIPULATED AND AGREED that the protest may be submitted for decision on this stipulation.
Accepting this stipulation as evidence of the facts we hold that the claim in the protest as amended that liquidation of the involved entry was made on the basis of improper values “and that liquidation should be made on the basis of the appraised values” is sustained. As to all other claims the protest is overruled.
Judgment will be entered accordingly.